Citation Nr: 0918421	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  00-22 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for residuals of 
herniated disc at C5-6 and L4-5.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air 
Force (USAF) from February 1982 to February 1986.  In 
addition, the evidence of record indicates that the Veteran 
had reserve service in the United States Air Force Reserve 
(USAFR) from February 1986 to February 1988. 

This case comes to the Board of Veterans' Appeals (Board) 
from December 1999 and November 2001 rating decisions 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A manifestation of the Veteran's current bipolar disorder 
is first shown during the Veteran's active service.

3.  Residuals of a herniated disc at C5-6 or L4-5 were not 
present in service or until years thereafter and is not 
etiologically related to service. 


CONCLUSIONS OF LAW

1.  Bipolar disorder was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Residuals of a herniated disc were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The Veteran contends that he is entitled to service 
connection for bipolar disorder because it first manifested 
itself in service.  

Service treatment records reveal that the Veteran was treated 
for adjustment disorder with anxiety from September 1983 
through November 1983.  The original treatment record 
indicates the treatment was due to a situational reaction and 
was originally classified as an atypical personality 
disorder.  In November 1983 the examiner indicated that the 
Veteran's condition had totally resolved and that the Veteran 
had no psychiatric disease or illness.  No other indications 
of complaint, treatment or diagnosis of a medical condition 
are in the Veteran's active duty service treatment records.  
In addition, records from December 1987 to January 1988 
contained in the Veteran's reserve service medical record 
packet show that he was reviewed at a reserve clinic and 
confirmed he had been hospitalized for a psychotic episode 
between November and December 1987.  A schizophreniform 
diagnosis was confirmed.

Private treatment records from December 1987 show the Veteran 
was hospitalized for two weeks and diagnosed with a 
schizophreniform disorder.  

The Veteran's private physician, Dr. G.K.A., who has treated 
him for his mental condition, has submitted multiple 
statements in support of the Veteran's claim.  The Board 
notes that Dr. G.K.A.'s office stationary indicates he is a 
Diplomate of the American Board of Psychiatry and Neurology.  
In a September 1999 letter, he stated that he had been 
treating the Veteran since 1995 and diagnosed him with 
dissociative disorder and paranoid personality disorder.  He 
parenthetically noted that the dissociative disorder may 
actually be an atypical expression of bipolar disorder. 

January 2000 statements from three of the Veteran's friends, 
including at least one he served with, all state that they 
noticed the Veteran first started having mental problems 
while in service in 1983.  At least one of the statements 
indicates that the Veteran's condition has worsened over 
time.  

In an August 2000 examination report, Dr. G.K.A. diagnosed 
the Veteran with schizoaffective schizophrenia - circular 
type and opined that it was as likely as not related to the 
Veteran's military service.  His rationale was that he had 
treated the Veteran since 1994 for schizoaffective disorder 
and partial seizure disorder.  The Veteran was diagnosed with 
adjustment disorder while on October duty in 1983 and was 
diagnosed with schizophreniform disorder in December 1987 
while still in the reserves.  The examiner stated that two-
thirds of the time schizophreniform disorder proceeds to 
chronic schizophrenia schizo-affective.  Dr. G.K.A. believes 
that the mental problems diagnosed and treated from September 
1983 to November 1983 were actually the first signs of his 
schizophrenic illness.  


A December 2000 VA examiner, who reviewed the Veteran's 
claims file, diagnosed the Veteran with bipolar disorder.  
The examiner opined that his current schizophrenic illness 
was not related to his episode of adjustment disorder in 
1983, as it completely resolved and adjustment disorder can 
resolve without any residual symptoms.  The examiner also 
opined that the Veteran's schizophreniform diagnosis in 1987 
was probably the beginning of his bipolar disorder.  The 
examiner indicated that he believes the Veteran has suffered 
for years from bipolar disorder and does not agree with Dr. 
G.K.A.'s diagnosis of schizo-affective schizophrenia, 
circular type, because it is not a Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) diagnosis.  The examiner 
believed the Veteran does not have a schizophreniform 
disorder, schizophrenia or schizo-affective disorder.  

In a February 2001 letter, Dr. G.K.A again basically repeated 
his August 2000 evaluation of the Veteran and indicated that 
the Veteran had schizoaffective disorder - bipolar type.  

In a January 2002 letter Dr. G.K.A. disputed some of the 
statements in the RO's November 2001 supplemental statement 
of the case and explained that there is overlap between the 
schizoaffective disorder and bipolar disorder diagnosis.  
They have many similar symptoms and presentation.  Dr. G.K.A. 
also indicated that everyone in the field of psychiatry knows 
bipolar and "circular type" means the same thing.  He 
indicated he had no problem with a bipolar disorder 
diagnosis, as treatments are similar.  He again reiterated 
that the Veteran has a major mental illness that first 
manifested itself while in service.  Dr. G.K.A. indicated 
that he hoped that the diagnostic controversy in their field 
and/or knit picking on words would not be allowed to unfairly 
obscure obvious facts in the Veteran's case.  

Records received from the Social Security Administration 
(SSA) in February 2005 show that the Veteran has been judged 
disabled since May 1999.  The November 1999 determination 
indicated a primary diagnosis of organic mental disorder and 
a secondary diagnosis of affective disorder.  A November 1999 
SSA psychological examiner indicated that the Veteran may 
have a history of bipolar disorder but currently his 
depression was of much less significance than his confusion 
and disorientation, which appeared to be a result of his 
having been shocked in March 1999.  His diagnosis was 
dementia NOS and bipolar disorder, NOS.  The records 
associated with the Veteran's SSA disability claim show 
diagnoses and treatment for bipolar disorder, but do not 
discuss a potential link between the Veteran's bipolar 
disorder and any aspect of his military service.  

VA treatment records from 1999 to 2005 show the Veteran 
continued to receive treatment for a mental disorder that 
varied in severity, with diagnoses ranging from schizo-
affective disorder to paranoid schizophrenia to psychotic 
disorder but most often it was listed as bipolar disorder.  

While the Veteran has stated his belief that his current 
bipolar disorder first manifested during military service, as 
a layperson he is not qualified to furnish medical opinions 
or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The Board finds little reason to not find the 
Veteran credible as to a continuity of symptomatology of 
mental difficulties since service, however.

There are two medical opinions that address the contended 
relationship between the Veteran's symptoms during service 
and the Veteran's current bipolar disorder.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board 
must determine the weight to be accorded the various opinions 
in this case based on the quality of the evidence and not 
necessarily on its quantity or source.

The Board acknowledges that it appears that the Veteran's 
entire claims file was not available for Dr. G.K.A. to 
examine and therefore that his opinions are, to some extent, 
based on the Veteran's own recitation of his medical history.  
The Board may not, however, disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  Rather, as the Court further explained in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.  Further, the claims file 'is not a 
magical or talismanic set of documents, but rather a tool to 
assist VA examiners to become familiar with the facts 
necessary to form an expert opinion to assist the adjudicator 
in making a decision on a claim.'  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295.  There are other means by which a 
private physician can become aware of critical medical facts, 
notably by treating the claimant for an extended period of 
time.  Id.  In this case, there is no reason to doubt the 
Veteran's credibility with respect to the history of his 
symptoms.  In addition, while it does not appear that the 
private physician had access to the Veteran's claims file, 
either, he does seem to have had access to at least some of 
the Veteran's service treatment records, had treated the 
Veteran for a number of years and was familiar with the 
Veteran's medical history.  

Here, the Board has no basis for fully discounting either the 
opinion in support of the Veteran's claim or against the 
Veteran's claim in favor of the other.  There is no 
significant difference in expertise apparent from the 
reports.  Both opinions were offered by an examiner whose 
professional credentials appear to demonstrate that they 
possess the necessary education, training, and expertise to 
provide the requested opinion.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Overall, the Board is unable to assign considerable probative 
value to any one opinion.  To be sure, the most 
distinguishing aspect is that there is one opinion in favor 
of the Veteran's claim and one opinion against the claim.  
See C.F.R. § 3.102. 

There is evidence both for and against the claim.  The 
Veteran's service treatment records are available and show 
the Veteran was treated for a number of months for adjustment 
disorder with anxiety.  This condition was listed as being 
resolved with no further treatment necessary.  However, 
though the Veteran was not given the exact diagnosis of 
bipolar disorder in service, "the fact that a condition was 
not diagnosed cannot, by itself, serve to rebut a subsequent 
expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 
516 (1991).  Furthermore, while the medical records available 
to the Board do not show post-service treatment for a mental 
condition until November 1987, the Veteran's own testimony 
and contentions are competent to provide a continuity of 
symptomatology by describing that he has experienced mental 
difficulties since discharge from service.  See 38 C.F.R. § 
3.303(b).  In addition, there are three lay statements from 
individuals who know the Veteran, all which attest to the 
Veteran's having had mental difficulties since 1983, when the 
Veteran was in service and treated for adjustment disorder 
with anxiety.

The fact that a Veteran has received regular treatment from a 
physician or other doctor is certainly a consideration in 
determining the credibility of that doctor's opinions and 
conclusions.  That notwithstanding, the United States Court 
of Appeals for Veterans Claims (Court) has declined to adapt 
a "treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri 
v. Brown, 4 Vet. App. 467-471-3 (1993).  

The opinions of Dr. G.K.A provide support for a finding of 
service connection.  As the Veteran's treating physician he 
is not entitled to any special deference but the medical 
records available to the Board show that he is familiar with 
the Veteran's condition.  Significantly, Dr. G.K.A. has 
opined that the Veteran's present bipolar disorder first 
arose during service.  In addition, Dr. G.K.A. has explained 
that the difference in diagnosis between him and the VA 
examiner was more one of nomenclature than of symptoms and 
treatment.  The December 2000 VA examiner opined that that 
the Veteran's bipolar disorder first manifested most likely 
in 1987, after the Veteran's active service.  So the 
examiners basically agree on the Veteran's current symptoms, 
but disagree whether the first manifestations of the illness 
were in 1983 or 1987.  

The medical evidence and lay evidence of continuity of 
symptomatology suggest that the evidence of record that the 
Veteran incurred bipolar disorder during his military service 
is at least in equipoise.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court went on to say that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the Veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the medical 
evidence and lay evidence submitted by the Veteran, the Board 
concludes that service connection for bipolar disorder is 
warranted.  As noted above, the evidence includes service 
treatment records showing the Veteran was treated for an 
adjustment disorder with anxiety over a course of three 
months, VA and private medical records which demonstrate that 
the Veteran has bipolar disorder, the Veteran's and others' 
contentions of a continuity of symptomatology and the opinion 
of a private medical doctor, indicating the Veteran's bipolar 
disorder first manifested itself during his military service.  
Accordingly, since the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the Veteran 
prevails.  See Gilbert, supra.  Therefore, service connection 
for bipolar disorder is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist for the claim of service connection for bipolar 
disorder would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

Residuals of a herniated disc at C5-6 and L4-5

Service treatment records from active and reserve duty are 
negative for any complaint, treatment, or diagnosis of 
residuals of a herniated disc at C5-6 and L4-5 or other back 
problems.  

Post service private medical records from May 1999 indicate 
that the Veteran suffered a work injury that also caused 
herniated cervical discs at C5-6.  An April 2000 private 
neurological evaluation indicated that the Veteran was 
injured on the job in May 1999, apparently experiencing a 
static shock.  The examiner noted a May 1999 cervical MRI 
showing indications consistent with a disc herniation and 
disc degeneration.  

VA treatment records from 1999 to 2005 show continued 
treatment and complaints for back and neck pain, including 
disc deformity and cervical radiculopathy.  There are no 
records that discuss a potential link between the Veteran's 
back and neck pain and any aspect of his military service, 
however.  In fact, a June 1999 treatment record notes that 
the Veteran suffered a head injury at work a month prior 
which also caused a broken disc in his upper back.  An April 
2000 treatment record notes that the Veteran stated his chief 
complaint was that he had chronic back pain in the lower back 
and cervical area, due to an injury at work and multiple 
motor vehicle accidents.  

In this case there is some evidence that the Veteran has 
residuals of a herniated disc at C5-6 and L4-5.  The question 
that must be answered is whether or not the residuals of a 
herniated disc at C5-6 and L4-5 is the Veteran has was caused 
by or related to his military service.

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

There are no active duty service treatment records 
documenting any complaints or treatment in service regarding 
residuals of a herniated disc at C5-6 and L4-5.  
Additionally, there are no medical records indicating 
complaints or treatment for residuals of a herniated disc at 
C5-6 and L4-5 within the first year after discharge from 
active duty service.  The earliest post-service reference to 
residuals of a herniated disc at C5-6 and L4-5 is in a 
private 1999 medical record, which appears to associate the 
injury to an accident the Veteran suffered at work in 1999.  
This is more than 10 years after discharge from active 
service.  In VA and private treatment records from 1999 and 
2000 the Veteran attributes his back and neck pain to the 
1999 work accident and motor vehicle accidents.  Although the 
Veteran seems to contend that he incurred the condition in 
service, there is no medical evidence or lay evidence of 
record to substantiate this, aside from the Veteran's own 
contentions.  The length of time between the Veteran's 
discharge from service and the indications of residuals of a 
herniated disc at C5-6 and L4-5 is probative evidence against 
the appellant's claim.  

While the Veteran has indicated his belief that his claimed 
residuals of a herniated disc at C5-6 and L4-5 were related 
to his military service, as a layperson he is not qualified 
to furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In summary, there is no indication of an injury suffered in 
service related to residuals of a herniated disc at C5-6 and 
L4-5 or diagnosis of the condition in service, no continuity 
of symptomatology directly related to residuals of a 
herniated disc at C5-6 and L4-5 since discharge from service 
and no medical nexus opinion between the Veteran's residuals 
of a herniated disc at C5-6 and L4-5.  For the Board to 
conclude that the Veteran's residuals of a herniated disc at 
C5-6 and L4-5 are related to the Veteran's military service 
in these circumstances would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Therefore, the evidence of record does not support the claim 
for service connection for residuals of a herniated disc at 
C5-6 and L4-5.  Since the most probative evidence and the 
greater weight of the evidence indicate that the Veteran's 
residuals of a herniated disc at C5-6 and L4-5 is not as a 
result of his military service, the preponderance of the 
evidence is against the claim.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for residuals of a herniated 
disc at C5-6 and L4-5 must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


The appellant's claims were initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
appellant was provided the required notice with respect to 
his service connection claim by means of a December 2000 
letter from the agency of original jurisdiction.  While this 
letter was issued subsequent to the rating decisions on 
appeal, the appellant's claim was readjudicated by a November 
2001 rating decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Despite any deficiency in the timing of the notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in the processing of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  The Board acknowledges that the 
Veteran was not provided notice of the appropriate disability 
rating and effective date of any grant of service connection.  
There is no prejudice to the Veteran in proceeding with the 
issuance of a final decision despite VA's failure to provide 
the specific notice required by Dingess, as his claim for 
service connection is being denied.  See Dingess, supra.  
Issues concerning the degree of disability or the effective 
date of the award do not arise here.  Despite any deficient 
notice provided to the appellant on these two elements, the 
Board finds no prejudice to the appellant in the processing 
of a final decision.  See Bernard, supra.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his available service treatment records.  
The record also contains all available VA treatment records 
and private treatment records the Veteran authorized VA to 
obtain.  The Veteran also submitted private treatment 
records.  VA obtained the Veteran's SSA disability records.  
The Veteran has submitted medical treatise information.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  


A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, the medical evidence shows that the Veteran's 
residuals of a herniated disc at C5-6 and L4-5 did not 
manifest themselves in service and were first shown more than 
a decade after active military service and there is no 
competent evidence that suggests it is related to any 
established event, injury, or disease in service.  The Board, 
therefore, concludes that the elements of 38 C.F.R. § 
3.159(c)(4) are not met and examination is not required in 
this instance.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to service connection for bipolar disorder is 
granted.

Entitlement to service connection for residuals of a 
herniated disc at C5-6 is denied.



REMAND

The Board notes that the Veteran's claim for a TDIU cannot be 
addressed prior to a rating of his claim for bipolar 
disorder.  The disability rating ultimately assigned by the 
RO when it implements the Board's grant of service-connection 
for bipolar disorder affects consideration of the Veteran's 
claim for TDIU.  Accordingly, the TDIU issue is inextricably 
intertwined with the above rating issue and the Veteran's 
TDIU claim must be deferred pending the outcome of this 
rating.  See Holland v. Brown, 6 Vet. App. 443 (1994).  The 
determination of disability ratings for each service-
connected disability is an integral part of the evaluation of 
a TDIU claim.  

This remand will also provide an opportunity to ensure that 
the Veteran has been given proper notice and assistance for 
his claim, as required by the Veterans Claims Assistance Act 
of 2000 (VCAA), and pertinent case law, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was provided VCAA notice in December 2000.  However, 
this notice did not inform the Veteran of what type of 
information and evidence is needed to meet the requirements 
for a TDIU.  The Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
Veteran must be provided the proper notice. 

Accordingly, the case is REMANDED for the following action:

1.  With respect to the Veteran's claim 
for a TDIU rating, send the Veteran and 
his representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  The 
letter must also include corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that provides an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective dates for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


2.  Rate the Veteran's now service-
connected bipolar disorder.

3.  Readjudicate the TDIU claim, to 
include whether an extra-schedular 
evaluation is warranted and issue a 
supplemental statement of the case, if 
necessary.  Then afford the Veteran and 
his representative the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


